Citation Nr: 1043457	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  07-07 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to December 
1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In December 2007 the Veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of the 
hearing is of record.

The Board remanded the case to the Originating Agency for further 
development in October 2008.  The case has now been returned to 
the Board for further appellate action.
 
The Veteran's spouse's claim for apportionment of VA 
benefits submitted in July 2007 have not been adjudicated 
by the originating agency.  Therefore, it is referred to 
the originating agency for appropriate action.  


REMAND

Unfortunately, the Board finds the case must be remanded once 
again before the Board decides this appeal.

The originating agency performed some, but not all, of the 
development requested by the Board's October 2008 remand.  
Specifically, the originating agency did not adjudicate all 
pending service connection claims and also did not provide the 
Veteran a VA examination.  The originating agency accordingly did 
not substantially comply with the Board's remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998), holding that a remand 
by the Board confers upon the claimant as a matter of law the 
right to compliance with the remand order; and, where the remand 
orders of the Board were not complied with, the Board itself errs 
in failing to insure compliance.  In such situations the Board 
must remand for further development.

The Board also notes on review that the most recent Supplemental 
Statement of the Case (SSOC), dated in April 2010, denied a TDIU 
because the Veteran did not meet the schedular threshold, but the 
SSOC did not consider entitlement to extra-schedular 
consideration under 38 C.F.R. § 4.16(b).  To preclude prejudice 
to the Veteran, the originating agency should address the 
question of whether the case should be referred for extra-
schedular consideration in its next readjudication before the 
issue is returned to the Board.    

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO should undertake any indicated 
development and then adjudicate all pending 
claims for service connection, specifically 
including claims for service connection for 
nerve damage, blurred vision, dizziness, and 
speech impairment.  It should inform the 
Veteran and his representative of his 
appellate rights with respect to the 
determinations.

2.  The RO should also afford the Veteran a 
VA examination by an examiner with expertise 
to evaluate the current severity of the 
service-connected cervical spine disability, 
facial dystonia disability, and any other 
disabilities for which service connection is 
granted. The claims folders must be made 
available to and reviewed by the examiner.  

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

The extent of any incoordination, 
weakened movement and excess fatigability 
on use should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination in 
terms of the degree of additional range 
of motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the Veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should describe any 
neurological impairment associated with 
the service-connected cervical spine 
disability and facial dystonia, to 
include diagnosis and severity in terms 
corresponding to the VA rating schedule.

To the extent possible, the examiner 
should distinguish the manifestations of 
the service-connected disabilities from 
those of any comorbid nonservice-
connected disorders.  The examiner should 
also determine if the Veteran is 
malingering.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disabilities on the 
Veteran's ability to work, to include 
whether they are sufficient by themselves 
to render the Veteran unemployable.  The 
rationale for all opinions expressed must 
also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  The RO or the AMC should then 
readjudicate the Veteran's claim for a TDIU 
in light of all pertinent evidence and legal 
authority, to include whether referral for 
extra-schedular consideration is warranted 
under 38 C.F.R. § 4.16(b).  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and his 
representative should be issued an SSOC and 
afforded the requisite opportunity to respond 
before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



